Case 5:20-cv-01957-RGK-PVC Document 4 Filed 09/18/20 Page 1 of 2 Page ID #:36



  1

  2

  3

  4

  5

  6

  7

  8                                     UNITED STATES DISTRICT COURT
  9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 10

 11    DORIAN L. GUTIERREZ,                                No. 2:20-cv-1847 AC P
 12                        Plaintiff,
 13            v.                                          ORDER
 14    RALPH DIAZ, et al.,
 15                        Defendants.
 16

 17           Plaintiff is a state prisoner incarcerated in Ironwood State Prison in Blythe, California,

 18   under the authority of the California Department of Corrections and Rehabilitation (CDCR).

 19   Plaintiff proceeds pro se with a civil rights complaint filed pursuant to 42 U.S.C. § 1983, and an

 20   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

 21           The federal venue statute provides that a civil action “may be brought in (1) a judicial

 22   district in which any defendant resides, if all defendants are residents of the State in which the

 23   district is located, (2) a judicial district in which a substantial part of the events or omissions

 24   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

 25   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

 26   this action, any judicial district in which any defendant is subject to the court’s personal

 27   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 28   ////
                                                           1
Case 5:20-cv-01957-RGK-PVC Document 4 Filed 09/18/20 Page 2 of 2 Page ID #:37



  1          While plaintiff’s complaint names numerous CDCR statewide officials, the incidents
  2   challenged herein arose at Ironwood State Prison where the principal defendants are employed.
  3   Ironwood State Prison is located in Riverside County, which is in the Central District of
  4   California. Therefore, plaintiff’s action should have been filed in the United States District Court
  5   for the Central District of California. In the interest of justice, a federal court may transfer a
  6   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.
  7   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
  8          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
  9   States District Court for the Central District of California.
 10   DATED: September 17, 2020
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                          2
